       Case: 3:20-cv-00400-JRK Doc #: 1 Filed: 02/21/20 1 of 10. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 COURTNEY GRECA                                    )   CASE NO.
 5702 Angola Road                                  )
 Toledo, OH 43615                                  )   JUDGE
                                                   )
 On behalf of herself and all others               )   PLAINTIFF’S COLLECTIVE
 similarly situated,                               )   ACTION COMPLAINT
                                                   )
                Plaintiff,                         )   (Jury Demand Endorse Herein)
                                                   )
        v.                                         )
                                                   )
 RED BARN INVESTMENTS, LLC                         )
 d/b/a Spicy Tuna Bar and Grill                    )
 c/o Statutory Agent Richard Smith                 )
 121 Richards Road                                 )
 Toledo, OH 43607                                  )
                                                   )
                Defendant.                         )


       Plaintiff Courtney Greca, by and through counsel, respectfully files this Collective Action

Complaint against Red Barn Investments, LLC d/b/a Spicy Tuna Bar and Grill and states and

alleges the following:

                                       INTRODUCTION

       1.      Plaintiff brings this case to challenge policies and practices of Red Barn

Investments, LLC d/b/a Spicy Tuna Bar and Grill (hereinafter “Defendant”) that violated the

minimum wage provisions of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as

well as the Ohio minimum wage statutes, Ohio Rev. Code Ann. § 4111.01 et seq., and Art. II,

Sec. 34a of the Ohio Constitution. Plaintiff brings this case as an FLSA “collective action”

pursuant to 29 U.S.C. § 216(b), which provides that “[a]n action to recover the liability”

prescribed by the FLSA “may be maintained against any employer … by any one or more
         Case: 3:20-cv-00400-JRK Doc #: 1 Filed: 02/21/20 2 of 10. PageID #: 2




employees for and in behalf of himself or themselves and other employees similarly situated”

(the “FLSA Collective”).

                                  JURISDICTION AND VENUE

         1.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

         2.      This Court has supplemental jurisdiction over Plaintiff’s claims under the statutes

and Constitution of the State of Ohio because those claims are so related to the FLSA claims as

to form part of the same case or controversy.

         3.      Venue is proper in this judicial district and division pursuant to 28 U.S.C. §

1391(b) because Defendant resides in this district and division and/or all or a substantial part of

the events or omissions giving rise to Plaintiff’s claims occurred here.

                                              PARTIES

         4.      At all times relevant, Plaintiff Courtney Greca was a citizen of the United States

and a resident of Lucas County, Ohio.

         5.      Defendant Red Barn Investments, LLC is an Ohio for-profit limited liability

company with its principal place of business in Lucas County, Ohio. Defendant Red Barn

Investments, LLC does business as “Spicy Tuna Bar and Grill”. According to records maintained

by the Ohio Secretary of State, Defendant Red Barn Investments, LLC’s (hereinafter “Defendant

Spicy Tuna Bar and Grill”) statutory agent for service of process is Richard Smith, 121 Richards

Road, Toledo, OH, 43607.1




1
    https://businesssearch.ohiosos.gov/?=businessDetails/3957993 (accessed Feb. 21, 2020).
                                                   2
       Case: 3:20-cv-00400-JRK Doc #: 1 Filed: 02/21/20 3 of 10. PageID #: 3




                                  FACTUAL ALLEGATIONS

                                      Defendant’s Business

       6.       Defendant operates Spicy Tuna Bar and Grill located in Holland, OH.

                Plaintiff’s the FLSA Collective’s Employments with Defendant

       7.       Plaintiff Courtney Greca was employed by Defendant from about 2017 to about

January 2020 as a tipped employee.

       8.       At all times relevant, Plaintiff and the FLSA Collective were employees within

the meaning of 29 U.S.C. § 203(e), O.R.C. §§ 4111.01, et seq. and Art. II, Sec. 34a of the Ohio

Constitution.

       9.       Plaintiff and the FLSA Collective were classified by Defendant as non-exempt

employees and paid on an hourly basis.

       10.      Part of Plaintiff’s and the FLSA Collective’s job duties included regularly

processing credit card transactions involving out-of-state banks and financial institutions for

Defendant’s customers.

       11.      Part of Plaintiff’s and the FLSA Collective’s job duties included regularly

handling multiple goods and products that have been produced or moved in interstate commerce.

       12.      At all times relevant, Plaintiff and the FLSA Collective were employees engaged

in commerce or in the production of goods for commerce within the meaning of 29 U.S.C. §§

206-207.

                               Defendant’s Status as an Employer

       13.      At all times relevant, Defendant was an employer within the meaning of the

FLSA, 29 U.S.C. § 203(d), Ohio Const. Article II, Section 34a and O.R.C. §§ 4111.01, et seq.,

and employed hourly employees, including Plaintiff and the FLSA Collective.



                                                 3
       Case: 3:20-cv-00400-JRK Doc #: 1 Filed: 02/21/20 4 of 10. PageID #: 4




       14.     At all times relevant, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).

       15.     At all times relevant, Defendant was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       16.     Upon information and belief, Defendant operates an enterprise engaged in

commerce, with annual gross volume of business exceeding $500,000.00.

                           Defendant’s Minimum Wage Violations

       17.     Defendant compensated Plaintiff and the FLSA Collective as tipped employees

during Plaintiff’s and the FLSA Collective’s employments; Defendant paid Plaintiff and the

FLSA Collective less than the statutory minimum hourly wage, a sub-minimum wage, and took a

“tip credit” against their minimum wage obligations.

       18.     The tip-credit provisions of the FLSA allow employers to pay less than the

statutory minimum wage provided that the employer complies with the requirements of the tip-

credit provisions of 29 U.S.C. § 203(m).

       19.     The FLSA incorporates state minimum wage laws when they include a higher

minimum wage than the FLSA. 29 U.S.C. § 206. Ohio law provides the following requirements

for Ohio’s minimum wage tip credit: “[a]n employer may pay an employee less than, but not less

than half, the minimum wage rate required by this section if the employer is able to demonstrate

that the employee receives tips that combined with the wages paid by the employer are equal to

or greater than the minimum wage rate for all hours worked.” Ohio Const. Article II, Section

34a.

       20.     Ohio’s minimum wage is adjusted annually as specified by Ohio Const. Article II,

Section 34a, and for tipped employees was $4.08 per hour plus tips totaling at least $8.15 per



                                                4
        Case: 3:20-cv-00400-JRK Doc #: 1 Filed: 02/21/20 5 of 10. PageID #: 5




hour in 2017, $4.15 per hour plus tips totaling at least $8.30 per hour in 2018, $4.30 per hour

plus tips totaling at least $8.55 per hour in 2019, and $4.35 per hour plus tips totaling at least

$8.70 per hour in 2020.

       21.     Though Defendant paid Plaintiff and the FLSA Collective a sub-minimum wage

as tipped employees, Defendant did not comply with 29 U.S.C. § 203(m)’s and Ohio law’s tip

credit requirements and was thus disqualified from taking a tip credit against Plaintiff’s and the

FLSA Collective’s minimum wages.

                      Defendant’s Unlawful Tip Pooling/Sharing Practices

       22.     Plaintiff and the FLSA Collective were required by Defendant to share their tips

with workers paid under the table and/or other customarily non-tipped employees.

       23.     Defendant was prohibited from taking a tip credit when it withheld portions of

tipped employees’ tips and distributed tips to customarily non-tipped employees including

workers paid under the table and/or other non-tipped employees. 29 CFR § 531.59.

       24.     Retaining tips to pay wages of other employees who do not customarily and

regularly receive tips does not constitute a valid tip sharing or pooling practice under the

Department of Labor’s regulations and federal and state law. As a result of Defendant’s unlawful

tip sharing and pooling practices, Defendant was disqualified from taking a tip credit.

       25.     As a result of the impermissible tip sharing and pooling policies or practices,

Plaintiff and the FLSA Collective were regularly paid less than the Ohio and federal minimum

wage. See 29 CFR § 531.54. As a result of Defendant's unlawful tip sharing and pooling policies

or practices, Plaintiff and the FLSA Collective are entitled to receive the non-tipped employee

minimum wage plus tips for every hour of work that they performed for Defendant.




                                                  5
          Case: 3:20-cv-00400-JRK Doc #: 1 Filed: 02/21/20 6 of 10. PageID #: 6




                        Defendant’s Failure to Provide Tip-Credit Notice

          26.   The FLSA required Defendant to inform their tipped employees of the provisions

of the tip-credit subsections of the FLSA and Ohio law. 29 U.S.C. § 203(m)(2), O.R.C. §

4111.14(B) (incorporating FLSA standards).

          27.   Defendant was prohibited from taking a tip credit when it failed to inform its

tipped employees of the provisions of the tip-credit subsection of the FLSA. 29 U.S.C. §

203(m)(2)

          28.   Defendant violated the FLSA by paying employees subminimum wages without

informing them of the tip-credit provisions of the FLSA.

          29.   As a result of Defendant's failure to provide tip-credit notice, Defendant was

disqualified from taking a tip credit, and Plaintiff and the FLSA Collective are entitled to receive

the non-tipped employee minimum wage plus tips for every hour of work that they performed for

Defendant.

                           COLLECTIVE ACTION ALLEGATIONS

          30.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          31.   Plaintiff brings this case as an FLSA “collective action” pursuant to 29 U.S.C. §

216(b), which provides that “[a]n action to recover the liability” prescribed by the FLSA “may

be maintained against any employer … by any one or more employees for and in behalf of

himself or themselves and other employees similarly situated.”

          32.   The FLSA Collective consists of:

                All present and former hourly tipped employees of Defendant
                during the period three years prior to the filing of this complaint to
                the present.



                                                  6
          Case: 3:20-cv-00400-JRK Doc #: 1 Filed: 02/21/20 7 of 10. PageID #: 7




          33.   Such persons are “similarly situated” with respect to Defendant’s FLSA violations

in that all were non-exempt employees of Defendant, all were subjected to and injured by

Defendant’s unlawful practice of failing to pay minimum wage for all hours worked, and all have

the same claims against Defendant for unpaid minimum wage, as well as for liquidated damages,

attorneys’ fees, and costs.

          34.   Conditional certification of this case as a collective action pursuant to 29 U.S.C. §

216(b) is proper and necessary so that such persons may be sent a Court-authorized notice

informing them of the pendency of this action and giving them the opportunity to “opt in.”

          35.   Plaintiff cannot yet state the exact number of similarly-situated persons but avers,

upon information and belief, that they consist of approximately 15 persons. Such persons are

readily identifiable through the payroll records Defendant has maintained, and was required to

maintain, pursuant to the FLSA and Ohio law.

                                       COUNT ONE
                               (FLSA Minimum Wage Violations)

          36.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          37.   The FLSA requires that “non-exempt” employees receive a minimum hourly

wage for all work their employers suffer, permit or require them to perform. 29 U.S.C. § 206.

          38.   Defendant failed to comply with the requirements of 29 U.S.C. § 206, by paying

employees less than the applicable Ohio minimum wage. Defendant has engaged in a series of

unlawful acts, practices, policies, and procedures in violation of the FLSA, including refusing

and/or failing to calculate and pay Plaintiff’s and the FLSA Collective’s minimum wages as

required by federal law. 29 U.S.C. § 206.




                                                  7
          Case: 3:20-cv-00400-JRK Doc #: 1 Filed: 02/21/20 8 of 10. PageID #: 8




          39.   Defendant’s unlawful conduct directly and proximately caused Plaintiff and the

FLSA Collective to suffer damages for which they are entitled to judgment.

          40.   Defendant’s violations have been willful and/or in reckless disregard of Plaintiff’s

and the FLSA Collective’s rights, and entitle Plaintiff and the FLSA Collective to liquidated

and/or punitive damages. 29 U.S.C. § 216(b) further provides that “[t]he court … shall, in

addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney's fee

to be paid by the defendant, and costs of the action.”

                                        COUNT TWO
                                (Ohio Minimum Wage Violations)

          41.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          42.   Ohio wage law requires that employees receive a minimum hourly wage for all

work their employers suffer, permit or require them to perform. Art. II, Sec. 34a of the Ohio

Constitution; O.R.C. Chapter 4111.

          43.   Based on the improper practices described herein, Defendant failed to comply

with the requirements of Ohio law by paying employees less than the applicable minimum wage

rate.

          44.   Defendant has engaged in a series of unlawful acts, practices, policies, and

procedures in violation of Art. II, Sec. 34a of the Ohio Constitution & O.R.C. Chapter 4111,

including by refusing and/or failing to calculate and pay Plaintiff’s and the FLSA Collective’s

minimum wages as required by Ohio law.

          45.   Defendant’s unlawful conduct directly and proximately caused Plaintiff and the

FLSA Collective to suffer damages for which they are entitled to judgment.




                                                  8
       Case: 3:20-cv-00400-JRK Doc #: 1 Filed: 02/21/20 9 of 10. PageID #: 9




       46.      Plaintiff and the FLSA Collective are entitled to triple damages for Defendant’s

minimum wage violations pursuant to Ohio Const. Art. II, Sec. 34a, Ohio Constitution & O.R.C.

Chapter 4111.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Honorable Court:

       A.       Conditionally certify this case as an FLSA “collective action” pursuant to 29 U.S.C.
                § 216(b) and direct that Court-approved notice be issued to similarly-situated
                persons informing them of this action and enabling them to opt in;

       B.       Enter judgment against Defendant and in favor of Plaintiff and the Opt-Ins who join
                this case pursuant to 29 U.S.C. § 216(b);

       C.       Award compensatory damages to Plaintiff and the Opt-Ins who join this case
                pursuant to 29 U.S.C. § 216(b) in the amount of their unpaid minimum wages, as
                well as statutory damages in an amount equal to twice the unpaid minimum wages
                under Ohio Law;

       D.       Award compensatory damages to Plaintiff and the Opt-Ins who join this case
                pursuant to 29 U.S.C. § 216(b) in the amount of the sum of any tip credit taken by
                Defendant and all tips unlawfully kept by Defendant, in addition to liquidated
                damages in an equal amount, as well as $1,100 for each violation of 29 U.S.C. §
                203(m)(2)(B); and

       E.       Award Plaintiff her costs and attorneys’ fees incurred in prosecuting this action and
                such further relief as the Court deems equitable and just.


                                                Respectfully submitted,

                                                s/ Kevin M. McDermott II
                                                Joseph F. Scott (0029780)
                                                Ryan A. Winters (0086917)
                                                Kevin M. McDermott II (0090455)
                                                SCOTT & WINTERS LAW FIRM, LLC
                                                The Caxton Building
                                                812 Huron Rd. E., Suite 490
                                                Cleveland, OH 44115
                                                P: (216) 912-2221 | F: (216) 350-6313
                                                jscott@ohiowagelawyers.com
                                                rwinters@ohiowagelawyers.com
                                                kmcdermott@ohiowagelawyers.com

                                                  9
Case: 3:20-cv-00400-JRK Doc #: 1 Filed: 02/21/20 10 of 10. PageID #: 10




                                  JURY DEMAND

 Plaintiffs hereby demand a trial by jury on all issues so triable.

                                                s/ Kevin M. McDermott II
                                                Kevin M. McDermott II (0090455)




                                           10
